Case: 14-3100      Document: 12      Page: 1     Filed: 09/11/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                COREY DEMOND STOGLIN,
                       Petitioner,

                                v.

                DEPARTMENT OF LABOR,
                       Respondent.
                  ______________________

                          2014-3100
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-3330-12-0390-I-2.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
      Corey Demond Stoglin moves to reinstate his petition
 for review and for leave to proceed in forma pauperis.
     This petition was dismissed on June 17, 2014 for
 failure to submit a Statement Concerning Discrimination
 and for failure to pay the fee. Stoglin submitted the
 Statement Concerning Discrimination and the pending
 motion for leave to proceed in forma pauperis on July 24,
 2014.
Case: 14-3100      Document: 12      Page: 2   Filed: 09/11/2014



 2                                STOGLIN   v. LABOR



       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion to reinstate is granted. The court’s
 June 17, 2014 dismissal order is vacated, the mandate is
 recalled, and the petition is reinstated.
     (2) The motion for leave to proceed in forma pauperis
 is granted.
     (3) Stoglin’s informal brief is due within 40 days from
 the date of filing of this order.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24